DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on May 19, 2022 regarding Application No. 16/841,691.  Applicants canceled claim 3.  Claims 14-21 are withdrawn as being directed to non-elected Species.  Claims 1, 2, and 4-21 are pending.

Election/Restrictions
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on December 21, 2021.

Applicants’ election with traverse of Species 1 in the reply filed on December 21, 2021 is acknowledged.  The traversal is on the ground(s) that “Species 2 should be included with Species 1 as the features are not mutually exclusive, but instead, substantially similar.”  (Response to Restriction Requirement, p. 1).  After further consideration, Species 2 is included with Species 1.

Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0047837 application filed in Korea on April 24, 2019 and the KR 10-2019-0072825 filed in Korea on June 19, 2019 have been filed.

Response to Arguments
Applicants’ amendments to claims 2, 5, 6, and 9-11 and remark regarding claim objections (Remarks, p. 10) are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendments to claims 1, 7, and 8 and remark regarding rejections under 35 U.S.C. 112(b) (Remarks, p. 10), are acknowledged.  In view of the amendments, the rejections are withdrawn.

Applicants’ arguments filed on May 19, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claim 1, Park, and “the first bridge comprises light transmission holes arranged in the first extension direction” (Remarks, pp. 11-13), the Office respectfully disagrees and submits that Park teaches the recited features.  More specifically, figures 8B-C, 9, and 10A-C and paragraphs [0149], [0150], [0160]-[0162], and [0169], see also [0171], [0175], and [0184] of Park teach the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) comprises light transmission holes TOP arranged in the first extension direction (see DDR1 in FIG. 10A).  See annotated FIG. 10A below.

In response to Applicant’ arguments regarding independent claim 1 and dependent claims 2, 4-10, 12, and 13 and the prior art of record (Remarks, p. 13), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught by Park, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 2, 4-10, 12, and 13 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicants’ argument regarding dependent claim 3 (Remarks, p. 14), the Office respectfully submits that the argument is moot in view of Applicants’ cancelation of the claim.

In response to Applicants’ arguments regarding dependent claim 11, Park, and cure (Remarks, p. 14), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught by Park, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Lee is required to cure and newly amended independent claim 1 is not allowable.  In addition, claim 11 is not allowable by virtue of its dependency from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, the pending claims are not allowable.

Claim Objections
Claim 2 is objected to because “the light transmission hole” in the last limitation should be changed to “a light transmission hole” since “light transmission hole” was not previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “the first bridge comprises light transmission holes arranged in the first extension direction”.  However, figure 5 shows light transmission holes h2 arranged in a second extension direction ED2 rather than in a first extension direction ED1.  The Office suggests “the first bridge comprises light transmission holes arranged in a second extension direction”.

Claims 2 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as being dependent upon rejected base claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Park et al. in US 2018/0032188 A1 (hereinafter Park).

Regarding claim 1, Park teaches:
A non-rigid device with a flexible region that is foldable, slidable, or rollable in a second standard direction substantially perpendicular to a rotational axis extending in a first standard direction, the non-rigid device comprising (A non-rigid device DD with a flexible region BA that is foldable or rollable in a second standard direction DR1 substantially perpendicular to a rotational axis BX extending in a first standard direction DR2, the non-rigid device comprising; FIGs. 1A and 1C, [0070], [0071], and [0073]):  
a flexible touch sensing panel comprising (a flexible touch sensing panel TS comprising; FIG. 2, [0071], [0073], [0076], and [0083]):  
first touch sensing electrodes (first touch sensing electrodes TE1 (SP1); FIG. 8B, [0148], and [0149]); and  
a first bridge on a layer substantially different from a layer on which the first touch sensing electrodes are located, the first bridge connecting two first touch sensing electrodes adjacent to each other, the first bridge comprising a first portion extending in a first extension direction forming a first angle with the first standard direction (a first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) on a layer TS-CL1 substantially different from a layer TS-CL2 on which the first touch sensing electrodes TE1 (SP1) are located, the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) connecting two first touch sensing electrodes, i.e., SP1 (see also SP1, SSP1_2, and SSP1_1 in FIG. 10A), adjacent to each other, the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) comprising a first portion (top portion of left side CP1, see also EX2_3 and EX2_4 in FIG. 10A) extending in a first extension direction (see DDR1 in FIG. 10A) forming a first angle with the first standard direction DR2; FIGs. 8A-C and 10A, [0070], [0148], [0149], [0153], [0156], [0161], [0171], [0172], and [0184]), 
wherein: 
the first bridge comprises light transmission holes arranged in the first extension direction (the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) comprises light transmission holes TOP arranged in the first extension direction (see DDR1 in FIG. 10A); FIGs. 8B-C, 9, and 10A-C, annotated FIG. 10A below, [0149], [0150], [0160]-[0162], and [0169], see also [0171], [0175], and [0184]); and
the first angle is not about kx90°, where k is a non-zero positive or negative odd integer and is not about mx180°, and where m is an integer (the first angle is not about kx90°, where k is a non-zero positive or negative odd integer and is not about mx180°, and where m is an integer; FIGs. 8B-C and 10A, [0070], [0161], and [0184]).


    PNG
    media_image1.png
    885
    784
    media_image1.png
    Greyscale

Regarding claim 2, Park teaches:
The non-rigid device of claim 1, further comprising:  
a flexible display panel under the flexible touch sensing panel (a flexible display panel DP under the flexible touch sensing panel TS; FIG. 2, [0071], [0073], [0076], and [0083]), 
wherein: 
the flexible display panel comprises (the flexible display panel DP comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
emitting portions spaced apart from each other (emitting portions PXA spaced apart from each other; FIG. 9 and [0160]); and  
a non-emitting area between the emitting portions (a non-emitting area NPXA between the emitting portions PXA; FIG. 9 and [0160]); and  
the light transmission hole overlaps with an emitting portion of the emitting portions (a light transmission hole TOP overlaps with an emitting portion PXA of the emitting portions PXA; FIGs. 8B-C, 9, and 10A-C, [0149], [0150], [0160], [0162], and [0169], see also [0171] and [0184]).  

Regarding claim 4, Park teaches:
The non-rigid device of claim 1, wherein the flexible touch sensing panel further comprises (wherein the flexible touch sensing panel TS further comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
a second bridge substantially symmetrical with the first bridge with respect to a direction in which the first touch sensing electrodes are electrically connected to each other (a second bridge (right side CP1, see also EX1 (EX1_1 to EX1_4, SCP1, and SCP2) in FIG. 10A) substantially symmetrical with the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) with respect to a direction in which the first touch sensing electrodes TE1 (i.e., SP1, see also SP1, SSP1_2, and SSP1_1 in FIG. 10A) are electrically connected to each other; FIGs. 8B-C and 10A, [0148], [0149], [0171], [0172], [0176], and [0184]).  

	Regarding claim 5, Park teaches:
The non-rigid device of claim 1, wherein:  
the flexible touch sensing panel further comprises (the flexible touch sensing panel TS further comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
second touch sensing electrodes in a same layer as the first touch sensing electrodes (second touch sensing electrodes TE2 (SP2) in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1); FIG. 8A-B, [0148]-[0150], and [0156]); and  
a third bridge in a same layer as the first touch sensing electrodes, the third bridge connecting the second touch sensing electrodes, the third bridge integrally formed with the second touch sensing electrodes as one piece (a third bridge CP2 in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1), the third bridge CP2 connecting the second touch sensing electrodes, i.e., SP2, the third bridge CP2 integrally formed with the second touch sensing electrodes, i.e., SP2, as one piece; see FIGs. 8A-B, 10A-B, [0148]-[0150], [0156], [0165], [0166], and [0169]);  
the first portion comprises an overlap area overlapping at least one selected from the group of the first touch sensing electrodes, the second touch sensing electrodes, and the third bridge (the first portion (top portion of left side CP1, see also EX2_3 and EX2_4 in FIG. 10A) comprises an overlap area overlapping area overlapping at least the first touch sensing electrodes TE1 (SP1); FIGs. 8B-C and 10A-B, [0148], [0149], and [0175]); and 
a length of the overlap area, which is measured in the first extension direction, is substantially greater than an average width of the overlap area, which is measured in a direction substantially perpendicular to the first extension direction (a length of the overlap area, which is measured in the first extension direction DDR1, is substantially greater than an average width of the overlap area, which is measured in a direction substantially perpendicular to the first extension direction DDR1; see FIGs. 10A-C).  

	Regarding claim 6, Park teaches:
The non-rigid device of claim 1, further comprising:  
a flexible display panel under the flexible touch sensing panel (a flexible display panel DP under the flexible touch sensing panel TS; FIG. 2, [0071], [0073], [0076], and [0083]), 
wherein:
the flexible display panel comprises (the flexible display panel DP comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
emitting portions spaced apart from each other (emitting portions PXA spaced apart from each other; FIG. 9 and [0160]); and  
a non-emitting area between the emitting portions (a non-emitting area NPXA between the emitting portions PXA; FIG. 9 and [0160]); and  
the first touch sensing electrodes comprises at least one light transmission hole, and the light transmission hole overlaps with an emitting portion of the emitting portions (the first touch sensing electrodes TE1 (SP1) comprises at least one light transmission hole TOP, and the light transmission hole TOP overlaps with an emitting portion PXA of the emitting portions PXA; FIGs. 8B, 9, and 10A-B, [0149], [0160], [0162], and [0172]).  

	Regarding claim 7, Park teaches:
The non-rigid device of claim 1, wherein:  
the first bridge further comprises a second portion extending in a second extension direction forming a second angle with the first standard direction, the second angle not being about nx90°, where n is a non-zero positive or negative odd integer, the second angle not being about px180°, and where p is an integer (the first bridge CP1 (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) further comprises a second portion (bottom portion of left side CP1, see also EX2_1 and EX2_2 in FIG. 10A) extending in a second extension direction DDR2 forming a second angle with the first standard direction DR2, the second angle not being about nx90°, where n is a non-zero positive or negative odd integer, the second angle not being about px180°, and where p is an integer; FIGs. 8B-C and 10A, [0070], [0149], [0161], and [0184]); and  
the second extension direction is not substantially in line with the first extension direction and is not substantially parallel to the first extension direction (the second extension direction DDR2 is not substantially in line with the first extension direction DDR1 and is not substantially parallel to the first extension direction DDR1; FIGs. 8B-C and 10A, [0070], [0161], and [0184]).  

	Regarding claim 8, Park teaches:
The non-rigid device of claim 7, wherein an angle between the first extension direction and the second extension direction is about ux90°, where u is a non-zero positive or negative odd integer (wherein an angle between the first extension direction DDR1 and the second extension direction DDR2 is about ux90°, where u is a non-zero positive or negative odd integer; see FIGs. 8B-C and 10A, [0070], [0161], and [0184]).  

	Regarding claim 9, Park teaches:
The non-rigid device of claim 7, wherein: 
the flexible touch sensing panel further comprises (the flexible touch sensing panel TS further comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
second touch sensing electrodes in a same layer as the first touch sensing electrodes (second touch sensing electrodes TE2 (SP2) in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1); FIG. 8A-B, [0148]-[0150], and [0156]); and  
a third bridge in a same layer as the first touch sensing electrodes, the third bridge connecting the second touch sensing electrodes, the third bridge integrally formed with the second touch sensing electrodes as one piece (a third bridge CP2 in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1), the third bridge CP2 connecting the second touch sensing electrodes, i.e., SP2, the third bridge CP2 integrally formed with the second touch sensing electrodes, i.e., SP2, as one piece; see FIGs. 8A-B and 10A-B, [0148]-[0150], [0156], [0165], [0166], and [0169]); and
the second portion comprises an overlap area overlapping at least one selected from the group of the first touch sensing electrodes, the second touch sensing electrodes, and the third bridge, and a length of the overlap area, which is measured in the second extension direction is substantially greater than an average width of the overlap area, which is measured in a direction substantially perpendicular to the second extension direction (the second portion (bottom portion of left side CP1, see also EX2_1 and EX2_2 in FIG. 10A) comprises an overlap area overlapping at least the first touch sensing electrodes TE1 (SP1), and a length of the overlap area, which is measured in the second extension direction DDR2 is substantially greater than an average width of the overlap area, which is measured in a direction substantially perpendicular to the second extension direction DDR2; see FIGs. 8B-C and 10A-C, [0148], [0149], [0175], and [0184]).  



Regarding claim 10, Park teaches:
The non-rigid device of claim 1, further comprising:  
a flexible display panel under the flexible touch sensing panel (a flexible display panel DP under the flexible touch sensing panel TS; FIG. 2, [0071], [0073], [0076], and [0083]), 
wherein:
the flexible touch sensing panel further comprises (the flexible touch sensing panel TS comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
second touch sensing electrodes in a same layer as the first touch sensing electrodes (second touch sensing electrodes TE2 (SP2) in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1); FIG. 8A-B, [0148]-[0150], and [0156]); and  
a third bridge in a same layer as the first touch sensing electrodes, the third bridge connecting the second touch sensing electrodes, the third bridge integrally formed with the second touch sensing electrodes as one piece (a third bridge CP2 in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1), the third bridge CP2 connecting the second touch sensing electrodes, i.e., SP2, the third bridge CP2 integrally formed with the second touch sensing electrodes, i.e., SP2, as one piece; see FIGs. 8A-B and 10A-B, [0148]-[0150], [0156], [0165], [0166], and [0169]);  
the flexible display panel comprises (the flexible display panel DP comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
emitting portions spaced apart from each other (emitting portions PXA spaced apart from each other; FIG. 9 and [0160]); and  
a non-emitting area between the emitting portions (a non-emitting area NPXA between the emitting portions PXA; FIG. 9 and [0160]); 
the second touch sensing electrodes comprises at least one light transmission hole and the light transmission hole overlaps with an emitting portion of the emitting portions (the second touch sensing electrodes TE2 (SP2) comprises at least one light transmission hole TOP and the light transmission hole TOP overlaps with an emitting portion PXA of the emitting portions PXA; FIGs. 8B, 9, and 10A-B, [0150], [0160], [0162], and [0172]).  

	Regarding claim 12, Park teaches:
The non-rigid device of claim 1, wherein the first bridge is in the flexible region (wherein the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) is in the flexible region BA; see FIGs. 1A, 1C, 2, 8B-C, and 10A, [0074], [0149], and [0184], see also FIG. 14, [0090], [0193], and [0211]).  

	Regarding claim 13, Park teaches:
The non-rigid device of claim 1, further comprising: 
a non-flexible region adjacent to the flexible region (a non-flexible region NBA1  adjacent to the flexible region BA; FIGs. 1A and 1C and [0073]), 
wherein the first bridge is in the non-flexible region and not in the flexible region (wherein the first bridge (left side CP1, see also EX2 (EX2_1 to EX2_4, SCP3, and SCP4) in FIG. 10A) is in the non-flexible region NBA1 and not in the flexible region BA; see FIGs. 1A, 1C, 2, 8B-C and 10A, [0073], [0149], [0163], [0171], and [0184]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al. in KR 10-2018-0049360 (hereinafter Lee; a full machine translation with Description section page numbers added and an original copy was provided with the February 22, 2022 Office action).


Regarding claim 11, Park teaches:
The non-rigid device of claim 1, further comprising a flexible display panel under the flexible touch sensing panel (a flexible display panel DP under the flexible touch sensing panel TS; FIG. 2, [0071], [0073], [0076], and [0083]), 
wherein:
the flexible touch sensing panel further comprises (the flexible touch sensing panel TS comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
second touch sensing electrodes in a same layer as the first touch sensing electrodes (second touch sensing electrodes TE2 (SP2) in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1); FIG. 8A-B, [0148]-[0150], and [0156]); and  
a third bridge in a same layer as the first touch sensing electrodes, the third bridge connecting the second touch sensing electrodes, the third bridge integrally formed with the second touch sensing electrodes as one piece (a third bridge CP2 in a same layer TS-CL2 as the first touch sensing electrodes TE1 (SP1), the third bridge CP2 connecting the second touch sensing electrodes, i.e., SP2, the third bridge CP2 integrally formed with the second touch sensing electrodes, i.e., SP2, as one piece; see FIGs. 8A-B and 10A-B, [0148]-[0150], [0156], [0165], [0166], and [0169]); 
the flexible display panel comprises (the flexible display panel DP comprises; FIG. 2, [0071], [0073], [0076], and [0083]):  
emitting portions spaced apart from each other (emitting portions PXA spaced apart from each other; FIG. 9 and [0160]); and  
a non-emitting area between the emitting portions (a non-emitting area NPXA between the emitting portions PXA; FIG. 9 and [0160]); and  
the third bridge comprises at least one hole (the third bridge CP2 comprises at least one hole; FIGs. 8B and 10A-B, [0150], and [0169].
	However, Park does not explicitly teach:
the third bridge comprises at least one light transmission hole, and the light transmission hole overlaps with an emitting portion of the emitting portions.
	Lee teaches:
a third bridge comprises at least one light transmission hole, and the light transmission hole overlaps with an emitting portion of emitting portions (a third bridge 430 comprises at least one light transmission hole, and the light transmission hole overlaps with an emitting portion of emitting portions; FIGs. 4 and 6a, p. 4, paras. 2-3 and 11, and p. 5, para. 3).
	Before the effective filing date of the claimed invention, it would have been obvious to modify the device taught by Park to include: the features taught by Lee, such that Park as modified teaches: the claimed features, “so that the aperture ratio of the display device is not reduced.”  (Lee: p. 4, para. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/17/2022